 



EXHIBIT 10.6

 

Equity Pledge Agreement

 

By and among

 

The Shareholder of Shenzhen CCPower Corporation

 

(“Pledgor”)

 

Shenzhen CCPower Investment Consulting Co., Ltd.

 

(“Pledgee”)

 

and

 

Shenzhen CCPower Corporation

 

(“Company”)

 

August 25, 2016

 

 

  

 

Equity Pledge Agreement

 

This Equity Pledge Agreement (hereinafter referred to as “this Agreement”) is
entered into on August 25, 2016 by and among the following parties:

 

(1) Shareholder of Shenzhen CCPower Corporation (hereinafter called “Pledgor”),
as follows:

 

Name of the Shareholder  Shareholding Ratio (%)  Contribution  ID Card No. Wei
Zhixiong   100%  10,000,000    430524197303182439 

 

(2) Shenzhen CCPower Investment Consulting Co., Ltd. (hereinafter called
“Pledgee”), a wholly foreign owned enterprise registered in China with its
registered address at 1705, Tower A, Haisong Building, Tairan 9 Road,
Chegongmiao, Futian District, Shenzhen, PRC. It’s legal representative is Renyan
GE; and     (3) Shenzhen CCPower Corporation (hereinafter called the “Company”),
an enterprise duly registered in Shenzhen, China, with its registered address at
1705, Tower A, Haisong Building, Tairan 9 Road,Chegongmiao, Futian District,
Shenzhen.

 

(Pledgor, Pledgee and the Company are collectively called the “Parties” or “Each
Party” respectively hereunder.)

 

WHEREAS

 

1. The Company is a domestic company incorporated and validly existing under PRC
Laws, and its business license No. is 9144030074663507X7;     2. The Pledgor
legally holds 100% of the outstanding equity interests (as defined below) in the
Company;     3. The Pledgee is a wholly foreign-owned enterprise incorporated
under the PRC Laws (as defined below);     4. Pledgor signed a loan agreement
(the “Loan Agreement”) with Pledgee on the same date of the execution of this
Agreement. According to the Loan Agreement, Pledgee will provide the loan to
Pledgor, and Pledgor agrees to pledge all his Equity Interests in the Company as
a guaranty of the performance of the obligations under the Loan Agreement;    
5. Pledgee signed a entrusted management agreement (the “Entrusted Management
Service Agreement”) with the Company and Pledgor on the same date of the
execution of this Agreement, and Pledgor agrees to pledge all his equity
interests in the Company to Pledgee as a guaranty for the performance of his
obligations thereunder;

 

1

 

 

6. Pledgee signed a technical service agreement (the “Technical Service
Agreement”) with the Company and Pledgor on the same date of the execution of
this Agreement, and Pledgor agrees to pledge all his Equity Interests in the
Company to Pledgee as a guaranty for the performance of the obligations
thereunder; and     7. Pledgee signed an exclusive purchase option agreement
(the “Exclusive Purchase Option Agreement”) with the Company and Pledgor on the
same date of the execution of this Agreement, and the Parties thereto agree that
Pledgor shall pledge all his Equity Interests in the Company to Pledgee as a
guaranty of the performance of the obligations assumed by Pledgor and the
Company thereunder.

 

NOW THEREFORE, the Parties, through friendly negotiations, hereby enter into
this Agreement with respect to the equity pledge.

 

1. Definitions and Interpretation

 

Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:

 

1.1 “Business Day” refers to any calendar day except Saturday, Sunday and other
public holidays as permitted by PRC Laws;     1.2 “Equity”, “Equities” or
“Equity Interests” refers to all of the equity interests in the Company,
including the equity interests set forth on the table in Recital 1 on page 1;  
  1.3 “Event of Default” refers to the event as defined in Article 8 hereunder;
    1.4 “Main Agreements” refers to the Loan Agreement, Entrusted Management
Agreement, Technical Service Agreement and Exclusive Purchase Option Agreement
and the appendixes or amendments thereof (if applicable);     1.5 “Pledged
Equity” refers to all the Pledgor’ Equity Interests in the Company as provided
in Article 2.1 which will be pledged to Pledgee;     1.6 “PRC” refers to the
People’s Republic of China, for the purpose of this Agreement, excluding the
Hong Kong Special Administrative Region, Macao Special Administrative Region and
Taiwan Province;     1.7 “PRC Laws” refers to all PRC laws, administrative
regulations and government rules in effect; and     1.8 “Right of Pledge” refers
to the right owned by the Pledgee to be first compensated from the money
converted from or the proceeds from the auction or sale of the Pledged Equity by
the Pledgee in the event Pledgor and/or the Company fail to fulfill in whole the
obligations specified under the Main Agreements, and such right shall cause the
Pledgee to be entitled to the dividends arising from Pledged Equity.

 

2

 

 

2. Equity Pledge     2.1 The Parties agree that Pledgor shall pledge all his
Equities in the Company to the Pledgee as a guaranty for the performance of the
obligations assumed by the Pledgor and/or the Company under each of the Main
Agreements.     2.2 In case that the Pledgor increases or reduces his Equity
Interests in the Company during the term of this Agreement, the Pledged Equity
shall be automatically expanded or reduced to cover all of the Equity Interests
owned by the Pledgor after the increase or reduce is completed.     2.3 The
Pledgee shall be entitled to exercise its Right of Pledge pursuant to the
provisions set forth in Article 7 and Article 8 herein. The Parties agree that,
in case any act conducted by the Pledgor or the Company may adversely affect the
Pledgee’s Right of Pledge, the Pledgee shall be entitled to require the Pledged
Equity to be auctioned or sold in advance and the proceeds from such auction or
sale shall be used to settle the debt secured by the Pledged Equity in advance.
The Pledgor and the Company shall accept the request from Pledgee as provided
above and shall provide all the necessary assistances to the Pledgee for
enforcement of the above request. The Pledgor and the Company shall not prevent
the Pledgee from exercising the above rights.     2.4 The Pledge shall become
effective as of the date when the pledge of the Equity Interest is recorded in
the shareholder register of the Company (including both the original and
duplicate copies). The Pledge shall be continuously valid until all payments due
and all obligations under the Main Agreements have been fulfilled by the Company
and the Pledgor.

 

3. Registration of Pledge     3.1 Upon the execution of this Agreement, the
Pledgor shall cause the Company to record the Right of Pledge in the Company’s
shareholder list and deliver such list affixed with the seal of the Company as
well as the original of shareholder capital contribution certificate of the
Pledgor to the Pledgee or any third party designated by the Pledgee for keeping.
During the term of this Agreement, if there are any changes to the Company’s
shareholder list or the registered capital contribution certificate which
receive the prior consent from the Pledgee, the Pledgee shall return the
shareholder list and registered capital contribution certificate to the Company
for modification, and the Company shall complete the modification and deliver
such modified shareholder list and registered capital contribution certificate
to Pledgee.

 

3

 

 

4. Representations and Warranties     4.1 Each Party under this Agreement
represents and warrants to other Parties that:

 

  (1) it has relevant power, rights and authorizations for the execution of this
Agreement hereof, and performance of the obligations hereunder;         (2) it
has obtained the written approval and authorization with respect to the
execution and implementation of this Agreement from each of the relevant third
parties, if any;         (3) the execution and performance of this Agreement do
not violate or conflict with any of the terms and conditions of other agreements
sighed between the Parties.

 

4.2 The Pledgor represents and warrants to the Pledgee that:

 

  (1) the Pledgor is the legal owner of the Pledged Equity, and have fulfilled
the obligations of capital contribution in the registered capital of the
Company;         (2) except for the Right of Pledge as setup hereunder, the
Pledged Equity is not subject to any pledge, guaranty or other encumbrances;    
    (3) except for the capital increase provided in the Loan Agreement, the
Pledgor has not and will not, increase the Company’s registered capital,
transfer the Equity to any third party or make any agreements, whether oral or
written, with respect to the transfer of Pledged Equity.

 

4.3 The Company agrees to be jointly liable for all representations and
warranties made by the Pledgor hereunder.

 

5. Obligations of Pledgor     5.1 The dividend and bonus, if any, arising from
the Pledged Equity shall be deposited in an escrow account under the supervision
by the Pledgee;     5.2 Apart from the encumbrance set forth hereunder and under
the Exclusive Purchase Option Agreement, without the Pledgee’s prior written
consent, the Pledgor shall not sell, transfer, mortgage or otherwise dispose of
the Pledged Equity, nor shall they place or allow any encumbrances on such
Pledged Equity;     5.3 Without Pledgee’s prior written consent, Pledgor shall
not engage in any business or operation which is in competition with the
Company, the Company’s owned or controlled subsidiaries and Pledgee, nor shall
Pledgor invest in or work for any company or entity which is in competition with
the Company, the Company’s owned or controlled subsidiaries, or Pledgee;     5.4
Without the Pledgee’s prior written consent, the Pledgor shall not supplement or
amend the Articles of Association of the Company in any manner, nor shall they
take action to increase or decrease the registered capital or change the
shareholding structure of the Company in any manner;     5.5 Without Pledgee’s
prior written consent, the Pledgor shall guarantee that they shall not approve
resolutions related to the dissolution, liquidation and change of legal form of
the Company, or its owned or holding subsidiaries;

 

4

 

 

5.6 The Pledgor shall guarantee that the shareholder’s meeting of the Company
shall not approve any profit distribution proposal, nor request or accept such
distributed dividend, without the Pledgee’s prior written consent; upon the
Pledgee’s request, the Pledgor shall promptly convene the shareholder’s meeting
for the purpose of allocating the Company’s profits, approve any profit
distribution proposal approved in writing by the Pledgee, and accept such
distributed dividend;     5.7 Upon the Pledgee’s request, the Pledgor shall
provide the Pledgee with all the information regarding the business operation
and financial condition of the Company;     5.8 The Pledgor shall not incur or
succeed to any debts or liabilities which may adversely affect his Equity
Interests in the Company without the Pledgee’s prior written consent;     5.9
The Pledgor shall appoint, and appoint only, the candidates nominated by the
Pledgee to the board of directors and supervisor office of the Company, and
shall not replace such candidates without the Pledgee’s prior written consent;  
  5.10 The Pledgor shall guarantee that the shareholder’s meeting of the Company
and the directors of the Company appointed by themselves will not approve any
acquisition by, any consolidation with, or any investment in any third party,
without the Pledgee’s prior written consent;     5.11 The Pledgor shall promptly
notify the Pledgee of any pending or threatened lawsuit, arbitration or
administrative dispute which involve the assets, business or incomes of the
Company, and take all positive measures against aforesaid lawsuits, arbitrations
or administrative dispute;     5.12 The Pledgor shall not commit any conduct
that may adversely affect the assets, business operation, the debts and
liabilities of the Company, without the Pledgee’s prior written consent;    
5.13 To the extent permitted by the PRC laws and regulations, and at any time
upon Pledgee’s request, the Pledgor shall promptly and unconditionally transfer
all or part of his Equity Interests of the Company to Pledgee or its designated
third party in accordance with the Exclusive Purchase Option Agreement, and
waive his preemptive rights with respect to such transfer;     5.14 The Pledgor
shall guarantee that the shareholder’s meeting of the Company will approve the
resolution in respect of the Equity Transfer or Assets Transfer under the
Exclusive Purchase Option Agreement;     5.15 The Pledgor shall make every
efforts to guarantee that the Company performs its obligations in Article 6
hereunder;     5.16 The Pledgor shall, to the extent permitted by applicable
laws, cause the business term of the Company (including the circumstance of
change of business terms) to be no shorter than that of the Pledgee, which is
approved by the relevant authorities (including the circumstance of change of
business terms);     5.17 The Pledgor shall strictly comply with the provisions
of this Agreement, and effectively perform his obligations hereunder, and shall
be prohibited from committing any conduct which may affect the validity or
enforceability of this Agreement.

 



5

 



 

6. Obligations of the Company     6.1 Without the Pledgee’s prior written
consent, the Company shall not make any supplement or amendment to the Articles
of Association or rules of the Company, the Company’s owned and controlled
subsidiaries (the “Subsidiaries”) in any manner, nor increase or decrease the
registered capital or change the shareholding structure of aforesaid entities in
any manner;     6.2 The Company shall prudently and effectively maintain its
business operations according to good financial and business standards so as to
maintain or increase the value of its assets;     6.3 Unless as required for its
business operation or upon the prior written consent by Pledgee, the Company and
Subsidiaries shall not transfer, mortgage or otherwise dispose of the lawful
rights and interests to and in their assets or incomes, nor to encumber their
assets and income in any way that would affect the Pledgee’s security interests;
    6.4 The Company and Subsidiaries shall not incur or succeed to any debts or
liabilities unless as required for its business operation or upon the prior
written consent by Pledgee;     6.5 Without the Pledgee’s prior written consent,
the Company and Subsidiaries shall not enter into any material contract
(exceeding RMB 1,000,000 in value);     6.6 Without the Pledgee’s prior written
consent, the Company and Subsidiaries shall not provide any loans or guaranty
(exceeding RMB 1,000,000 in value) to or receive borrowings (exceeding RMB
1,000,000 in value) from any third party;     6.7 At the Pledgee’s request, the
Company shall provide the Pledgee with all information regarding its and the
Subsidiaries’ business operation and financial condition;     6.8 The Company
shall purchase insurance in such amounts and categories as customary among the
companies doing similar business and having similar assets;     6.9 Without the
Pledgee’s prior written consent, the Company and Subsidiaries shall not
establish new subsidiaries, acquire or consolidate with any third party, nor
invest in any third party;     6.10 The Company shall promptly notify the
Pledgee of any pending or threatened lawsuit, arbitration or administrative
disputes which involve its and Subsidiaries’ assets, business or incomes, and
take all positive measures against aforesaid lawsuits, arbitrations or
administrative dispute;

 

6

 

 

6.11 Without the Pledgee’s prior written consent, the Company and Subsidiaries
shall not distribute any dividends to the Pledgor in any manner, and at the
Pledgee’s request, it shall promptly distribute all distributable dividends to
the Pledgor;     6.12 Without the Pledgee’s prior written consent, the Company
and Subsidiaries shall not commit any conduct that would materially affect its
assets, business or liabilities.

 

7. Exercise of Right of Pledge     7.1 The Pledgee may exercise the Right of
Pledge at any time following the delivery of Notice of Default as provided in
Article 8.2 to the Pledgor.     7.2 The Pledgee is entitled to cash from the
Pledged Equity or be first compensated with the money converted from or the
proceeds from auction or sale of all or part of Pledged Equity in accordance
with legal procedures unless the Pledgor has duly and completely performed the
obligations under Main Agreements.     7.3 Within the term of this Agreement, if
the Pledged Equity hereunder is subjected to any compulsory disposal taken by a
court or other government authorities due to the Pledgor’ failing to repay the
debts or the Pledgor’s violation of PRC laws or state policies, etc., the
Pledgor shall,

 

  (1) notify the Pledgee in writing of such compulsory disposals immediately
following its occurrence;         (2) use all efforts (including but not limited
to provide other security to the court or other government authorities) to
dismiss the compulsory disposal taken by the court or other government
authorities over the Pledged Equity.

 

7.4 The Pledgor shall not hinder the Pledgee from exercising the Right of Pledge
and shall give necessary assistance so that the Pledgee could realize its Right
of Pledge.

 

8. Events of Default     8.1 The following events shall be regarded as the
Events of Default under this Agreement:

 

  8.1.1 Any Party breaches any of the representations or warranties hereunder;  
      8.1.2 The Pledgor and/or the Company breaches any of the representations
or warranties under any Main Agreements;         8.1.3 The Pledgor and/or the
Company fail(s) to duly and completely perform any obligation hereunder;        
8.1.4 The Pledgor and/or the Company fail(s) to duly and completely perform the
obligations under the Main Agreements;         8.1.5 Any other borrowing,
lending, guaranty, compensation or other liabilities of the Pledgor with any
third parties: (1) is required for an early repayment or performance prior to
the scheduled date due to any breach by the Pledgor; or (2) is due but can not
be repaid or performed by the Pledgor as scheduled, which, at the sole
discretion of the Pledgee, has an adverse effect on the Pledgor’ ability of
performing the obligations under this Agreement and any Main Agreements;

 

7

 

 

  8.1.6 The Company fails to repay in full the debts which fall due;        
8.1.7 The properties owned by Pledgor have significant adverse changes, which,
at the sole discretion of Pledgee, has an adverse effect on Pledgor’ ability of
performing the obligations under this Agreement.

 

8.2 Unless the Pledgor takes the action to Pledgee’s satisfaction to remedy the
defaults as listed in Article 8.1 hereof, the Pledgee may give a written notice
about default (“Notice of Default”) to the Pledgor when such default occurs or
at any time thereafter.

 

9. Taxes and Expenses

 

The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes and expenses arising from the execution and performance
of this Agreement.

 

10. Assignment     10.1 The Pledgor shall not transfer part or all of his rights
and obligations under this Agreement without prior written consent from the
Pledgee.     10.2 The Parties agree that, to the extent permitted by law, the
Pledgee shall have the right to transfer any or all of his rights and
obligations under this Agreement to any third party upon a five (5)–day written
notice to the Pledgor and the Company without his approval. The Pledgor and the
Company shall sign the relevant agreements and documents pursuant to the request
from the Pledgee.

 

11. Effectiveness, Modification and Cancellation     11.1 This Agreement shall
be executed on the date set forth in the first page and shall become effective
on the date of execution.     11.2 The modification of this Agreement shall not
take effect unless a written agreement is duly signed by the Parties.     11.3
This Agreement shall not be terminated or canceled unless a written agreement is
duly signed by the Parties.

 

12. Confidentiality     12.1 The negotiation, execution and articles of this
Agreement and any information, documents, data and all other materials (herein
“Confidential Information”) arising out of the implementation of this Agreement,
shall be kept in strict confidence by the Parties. Without the written approval
by the other Parties, none of the Parties shall disclose any Confidential
Information to any third party, but the following shall not be considered to be
“Confidential Information”:

 

8

 

 

  a. The materials that is known or may be known by the Public (not including
the materials disclosed by each Party receiving the Confidential Information in
breach of this Agreement); or         b. The materials required to be disclosed
according to the applicable laws or the rules or provisions of stock exchange.  
      The materials may be disclosed by each Party to its legal or financial
consultant relating to the transaction of this Agreement, provided that this
legal or financial consultant shall comply with the confidentiality provisions
set forth in this Section. The disclosure of the Confidential Information by
staff or employed institution of any Party shall be deemed as the disclosure of
such Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the Agreement.

 

12.2 This Article shall survive even if this Agreement is found to be invalid,
amended, revoked, terminated or unable to implement by any reason.

 

13. Force Majeure     13.1 An event of Force Majeure means an event that could
not be foreseen, and could not be avoided and overcome, which includes among
other things, but without limitation, acts of nature (such as earthquake, flood
or fire), government acts, strikes or riots.     13.2 If an event of Force
Majeure occurs, any of the Parties that is prevented from performing its
obligations under this Agreement by an event of Force Majeure shall notify the
other Parties without delay and within fifteen (15) days of the event provide
detailed information about and notarized documents evidencing the event and take
all reasonable means to minimize or remove the negative effects of Force Majeure
on the other Parties, and shall not assume the liabilities for breaching this
Agreement. While the Force Majeure is continuing, the Party alleging breach may
suspend its performance. The Parties shall keep on performing this Agreement
after the event of Force Majeure disappears.

 

14. Applicable Law and Dispute Resolution     14.1 The execution, validity,
construing and performance of this Agreement and the disputes resolution under
this Agreement shall be governed by the laws and regulations of the PRC.    
14.2 The Parties shall strive to settle any dispute arising from or in
connection with this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each Party can submit such matter to China International
Economic and Trade Arbitration Commission in Beijing for arbitration in
accordance with its rules. The language of arbitration shall be English. The
arbitration award shall be final conclusive and binding upon the Parties.    
14.3 During the process of dispute-resolution, the Parties shall continue to
perform other terms under this Agreement, except for provision of dispute
resolution.

 

9

 

 

15. Miscellaneous     15.1 Entire Agreement. The Parties acknowledge that this
Agreement constitutes the entire agreement of the Parties with respect to the
subject matters therein and supersedes and replaces all prior or contemporaneous
oral or written agreements and understandings.     15.2 Successor. This
Agreement shall bind and benefit the successor of each Party and the transferee
permitted hereunder with the same rights and obligations as if the original
parties hereof.     15.3 Notice. Any notice required to be given or delivered to
the Parties hereunder shall be in writing and delivered to the address as
indicated below or such other address or as such party may designate, in
writing, from time to time. All notices shall be deemed to have been given or
delivered upon by personal delivery, fax and registered mail. It shall be deemed
to be delivered upon: (1) registered air mail: five (5) business days after
deposit in the mail; (2) personal delivery or delivery by fax: two (2) business
days after transmission. If the notice is delivered by fax, it should be
confirmed by original through registered air mail or personal delivery.

 

Pledgor: Wei Zhixiong

Address: 1705,Tower A, Haisong Building, Tairan 9 Road,Chegongmiao, Futian
District, Shenzhen;

Tel: 0755-8348-7878

Fax: 0755-8348-7881

 

Pledgee: Shenzhen CCPower Investment Consulting Co., Ltd.

Contact Person: Renyan GE

Address: 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao, Futian
District, Shenzhen, PRC;

Tel: 136-3266-8228

 

The Company: Shenzhen CCPower Corporation

Contact person: Wei Zhixiong

Address: 1705, Tower A, Haisong Building, Tairan 9 Road,Chegongmiao, Futian
District, Shenzhen;

Tel: 0755-8348-7878

Fax: 0755-8348-7881

 



10

 



 

15.4 Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
portions shall not in any way be affected or impaired thereby. In such event,
the parties shall use best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement which effects the parties original
intention to the largest extent.     15.5 Governing Language. This Agreement
shall be executed in English and Chinese language versions, each of which shall
have equal validity. However, in the event of any inconsistency between the two,
the English language version shall govern and control.     15.6 Copies. This
Agreement is executed in three (3) copies with each Party holding one (1) copy.
Each of the originals shall be equally valid and authentic.

 

[Signature page follows]

 

11

 

 

IN WITNESS WHEREOF, each party has executed this Agreement and delivered as of
the date first above written.

 

Pledgor       Shareholder of Shenzhen CCPower Corporation         Wei Zhixiong:
/s/ Wei Zhixiong  

 

Pledgee       Shenzhen CCPower Investment Consulting Co., Ltd.         Legal
Representative: Renyan GE         Signature & Seal: /s/ Renyan Ge  

 

The Company       Shenzhen CCPower Corporation         Legal Representative: Wei
Zhixiong         Signature and seal: /s/ Wei Zhixiong  

 

12

 

 